        Case 1:20-cv-03773-LGS Document 29 Filed 08/13/20 Page 1 of 2




                                                                                           Randy M. Mastro
                                                                                           Direct: +1 212.351.3825
August 13, 2020                                                                            Fax: +1 212.351.5219
                                                                                           RMastro@gibsondunn.com

VIA ELECTRONIC FILING
                                          This application is untimely but nevertheless GRANTED. The
The Honorable Lorna G. Schofield
                                          parties shall file their joint conference materials by August 17,
United States District Judge
                                          2020, 5:00 PM ET.
United States District Court
Southern District of New York
500 Pearl Street                          Dated: August 13, 2020
New York, New York 10007                         New York, New York

Re:     Manbro Energy Corp. v. Chatterjee Advisors, LLC, et al., No. 20-cv-3773 (LGS)

Dear Judge Schofield:

        We write as Defendants’ counsel on behalf of all parties in this action, pursuant to
Paragraph I.B.2 of Your Honor’s Individual Rules and Procedures, to respectfully request an
extension of two business days—from August 13 to August 17, 2020—of the deadline for
the parties to submit the joint letter and Proposed Civil Case Management Plan and
Scheduling Order (“Proposed Scheduling Order”) directed by the Court’s June 8, 2020
Order, see Dkt. No. 17.1

       The parties have worked in good faith toward preparing the joint letter and
developing a Proposed Scheduling Order, and believe an additional two business days will
permit complete agreement on all points, and time for explanation to clients.

       The parties of course remain available to attend the initial conference scheduled for
August 20. Should the Court prefer, the parties will make themselves available at the
Court’s convenience on an alternative date.

      This is the parties’ first joint request for an extension in this case. (Once previously,
Defendants have sought and received an extension. See Dkt. Nos. 23 and 24.)




1
  The parties acknowledge the Court’s requirements that these submissions be filed one week prior to
the initial conference, and that any extension request be made 48 hours prior to the applicable
deadline. Dkt. No. 17; Indiv. R. & P. ¶ IV.A.2. The parties nevertheless ask the Court’s indulgence
on this single occasion as they move toward completing the required joint letter and Proposed
Scheduling Order, which as noted, the parties believe will be agreed on all points. The parties will be
mindful in the future of the necessity of adhering to the Court’s filing requirements, and regret any
inconvenience to the Court.
       Case 1:20-cv-03773-LGS Document 29
                                       28 Filed 08/13/20 Page 2 of 2




The Honorable Lorna G. Schofield
August 13, 2020
Page 2



       As always, we thank the Court for its consideration.


Respectfully,

/s/ Randy M. Mastro

Randy M. Mastro

cc:    All Counsel of Record (via ECF)
